DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election of claims 1-11 in the reply filed on 12/16/2021 is acknowledged.
The Applicant’s remarks filed on12/16/2021 does not indicate whether the election was made with or without traverse. However, the election is presumed to be without traversed. Confirmation is respectfully requested. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 7 and 8 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded Claim 7 recites the limitations “mounting structure to mount the sensor device in contact with or in close proximity to the skin of a user”. Therefore, the claims positively-recite connection of an apparatus to the human body. Recommended claim language would be reciting a functional connection (e.g. configured to be fitted). Claim 8 is also rejected for depending on claim 7, inheriting the same deficiency. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a communication unit… a contact detection unit configured to detect …”; It is unclear whether the contact detection unit is part of the remote unit or the sensor device.
Dependent claims 2-11 are rejected for depending on rejected claim 1. 
Claim 2 recites the limitation “wherein the contact detection unit comprises a capacitive proximity sensor, an accelerometer and a temperature sensor”; However, claim 2 depends directly from claim 1 which recites the contact detection unit detects whether the sensor is in contact with the skin based on the three measurements made by different sensing elements. It is unclear whether the “three sensing elements” are the sensors mentioned in claim 2 or if claim 2 merely recites additional sensors working with the contact detection unit.
Claim 3 recites the limitation “a user” in line 2. It is unclear whether this is the same “user” as recited in claim 1 or not. 
Claim 4 recites the limitation “a user” in line 4. It is unclear whether this is the same “user” as recited in claim 1 or not. 
claim 6 recites the limitation “heart rate and/or change in skin redness and/or electrical conductivity”; it is unclear whether the limitations that follow “or” are required or not. 
Claim 7 recites the limitation “a user” in line 3. It is unclear whether this is the same “user” as recited in claim 1 or not. 
Claim 8 recites the limitation “a user” in line 2. It is unclear whether this is the same “user” as recited in claim 1 and claim 7 or not. 
Claim 9 recites the limitation “a user” in line 3. It is unclear whether this is the same “user” as recited in claim 1 or not. 
Claim 9 recites the limitation “a break detector arranged and configured to break if the sensor device is detached from a user”; it is unclear if this is intended to replace the limitations of claim 1 or not. Claim 1 recites determine when the device is worn. It is understood that by both the limitations of claim 1 and 9 are serving the same purpose.
Claim 10 recites the limitation “sensor device is contained within a pocket structure”, it is unclear whether the pocket structure is being claimed or not. For the purposes of examination, the claim is understood to only require the device to have a structure that fits in any pocket. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 7, 9, 10, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat Pub No. 20180014787 granted to Ganton et al. (hereinafter “Ganton”- cited on IDS).
Regarding claim 1, Ganton discloses a sensor device (para 0007 “device and method) comprising: a processor (para 0050, fig. 3A-B, processor 332); a memory  (para 0050, fig. 3A-B, memory 331); an antenna  (para 0049, fig. 3A-B, antenna 311); a power source  (para 0048, fig. 3A-B, power 350); at least three sensing elements configured to provide at least three measurements made by different sensing elements (para 0053, “first sensor 340 which includes it is understood that data from the sensors are passed to the memory); and a contact detection unit configured to detect that the sensor device is in contact with or in close proximity to the skin of a user when at least two of the at least three measurements made by different sensing elements indicate that the sensor device is in contact with or in close proximity to the skin of a user (para 0008 “determine whether the electronic device is activated based on one or both of the first signal and the second signal”, also paras 0009-0014, fig. 6).  

Regarding claim 4, Ganton discloses the sensor device of claim 1, wherein the sensor device is configured to determine that the sensor device is in contact with or in close proximity to the skin of a user if three of the at least three measurements indicate that the sensor device is in contact with or in close proximity to the skin of a user (para 0015, “determining whether the electronic device is activated based on the first signal, the second signal, the third signal, or any combination thereof”, also see the last few sentences of para 0089).  

Regarding claim 6, Ganton discloses the sensor device of claim 1, wherein the at least three sensing elements are configured to measure heart rate (para 0031, pulse sensors) and/or changes in skin redness and/or electrical conductivity (paras 0009, 0010, 0055 “capacitance sensor”).  

Regarding claim 7, Ganton discloses the sensor device of claim 1, wherein the sensor device comprises a mounting structure to mount the sensor device in contact with or in close proximity to the skin of a user (para 0040).  

Regarding claim 9, Ganton discloses the sensor device of claim 1, wherein the sensor device comprises a break detector arranged and configured to break if the sensor device is detached from a user (para 0049 “pressing of a button”).  

Regarding claim 10, Ganton discloses the sensor device of claim 1, wherein the sensor device is contained within a pocket structure (para 0013, housing and base structure, fig. 1).  

Regarding claim 11, Ganton discloses the sensor device of claim 1, wherein the sensor device is disposable and integrated in a patch (para 0031).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ganton (US Pat Pub No. 20180014787) in view of US Pat Pub No. US Pat Pub No. 20130072765 granted to Kahn et al. (hereinafter “Kahn”).
Regarding claim 2, Ganton discloses the sensor device of claim 1, wherein the contact detection unit comprises a capacitive proximity sensor (para 0033), and a temperature sensor (para 0031) but fails to disclose having an accelerometer. Kahn teaches a similar body-worn device having a power management system to determine when the device is worn by the user. Kahn teaches using a plurality of sensors (para 0017) to monitor the user’s activity, sleep and health…including an accelerometer data to evaluate sleep quality and time alarms. This would allow the ability to adjust local conditions to improve the user's sleep quality (para 0042). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Ganton with the teachings of Kahn to provide various sensors, including an accelerometer which provides the predictable result of providing the ability to adjust local conditions to improve the user's sleep quality.


Regarding claim 3, Ganton as modified by Kahn renders the sensor device of claim 2 obvious as recited hereinabove, Kahn teaches wherein the sensor device is configured to detect a body posture of a user during sleep using data detected by the accelerometer (para 0042, accelerometer detecting movement data during sleep).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ganton (US Pat Pub No. 20180014787) in view of US Pat Pub No. 2014153724 granted to Kim.
Regarding claim 5, Ganton discloses the sensor device of claim 1, Ganton discloses the sensor device includes wireless communications component which communicates with a remote device that is a smartphone or a cloud server via one-way or two-way communication. fails to explicitly disclose wherein the sensor device has a unique identity and a predefined encryption key stored in the sensor device, wherein the sensor device is configured to encrypt the measurement data using the encryption key before the measurement data is transferred to the remote unit.  
Kim teaches a data processing method performed by a sensor device, the method including displaying identification information of the sensor device, and encrypting data measured by the sensor device based on the identification information. The method further includes transmitting the encrypted data to a user terminal (para 0008-0012, fig. 8). This allows for providing secure communication between a sensor device used by a user and a user terminal (para 0007). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Ganton to include the encryption method as taught by Kim to provide the predictable result of providing secure communication between a sensor device used by a user and a user terminal.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ganton (US Pat Pub No. 20180014787) in view of US Pat Pub No. 20140088454 granted to Mack.
Regarding claim 8, Ganton discloses the sensor device of claim 7, Ganton discloses the first and second housing could be rigid, semi-rigid, or flexible but fails to explicitly disclose wherein the mounting structure comprises an adhesive portion configured to be detachably attached to the skin of a user. Mack teaches an electronic module having a casing which comprises a sticker (30) having an adhesive portion (para 0031) which allows the device to be removably attached to the user (para 0007, 0030). This allows the device to be attached to the user to detect various parameters related to the condition of the human while providing an .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17/000,281 in view of 2018/0014787 (Ganton et al) . Application claim 1 recites all the limitations of pending claim 1, with the exception that pending claim 1 recites details regarding a detection unit configured to detect that the sensor device is in contact with or in close proximity to the skin of a user when at least two of the at least three measurements made by different sensing elements indicate that the sensor device is in contact with or in close proximity to the skin of a user. Ganton et al. teaches the electronic device configured to determine whether the electronic device is in close proximity to or in contact with a body based on signals from a first sensor. 
Before the effective filing date of the claimed invention, It would have been obvious to one of ordinary skill in the art at the time to modify the application claim 1 with the sensors of Ganton et al. in order to determine when the device is worn or in close proximity to the body of the user. 
Application claims 2-11, recite the same limitations as pending claims 2-12 and 14-20, respectively. Therefore, pending claims 2-11 are hereby provisionally rejected for similar rationale as applied to parent pending claim 1 above, and incorporated herein. 

This is a provisional nonstatutory double patenting rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792